Exhibit 10.1

 

April 23, 2003

 

William O. Hunt

17604 Woods Edge Drive

Dallas, Texas 75287

 

  Re:   Letter of Credit Security Commitment Agreement dated September 18, 2001
by and between Internet America, Inc. and William O. Hunt (the “Hunt Agreement”)

 

Dear Bill:

 

As you are aware, Internet America has been in discussions with Cindy Carradine
regarding settlement of the judgment rendered against Internet America and the
other defendants in the lawsuit styled Cindy Carradine v. Internet America,
Inc., Michael T. Maples and William O. Hunt. If the defendants enter into a
settlement agreement with Carradine (a “Settlement Agreement”), certain
amendments to the Hunt Agreement may be necessary or desirable. This letter is
intended to amend the Hunt Agreement in accordance with Section 13.6 of the Hunt
Agreement.

 

If the defendants enter into a Settlement Agreement with Carradine, you agree to
waive Internet America’s obligation to give you thirty days prior written notice
of a reduction in commitment, as contained in Section 2.3 of the Hunt Agreement.
You agree to allow Internet America to give you written notice of a reduction in
commitment at the time of a Settlement Agreement. Should this occur, the
Holder’s Election Notice, as defined in Section 2.3 of the Hunt Agreement, must
be given within 120 days after the date of the Settlement Agreement, and
Internet America will continue to pay you the commitment fee referenced in
Section 2.2 of the Hunt Agreement until thirty days after the date of the
Settlement Agreement or until the Commitment Termination Date, as defined in
Article 1 of the Hunt Agreement, whichever is later. Notwithstanding the
foregoing, should the Commitment Termination Date occur after thirty days after
the date of a Settlement Agreement, then the Holder’s Election Notice must be
given within 90 days after the Commitment Termination Date.

 

If you agree to this amendment to the Hunt Agreement, please sign below and
return the executed original to me at your earliest convenience

 

INTERNET AMERICA, INC.

 

/s/ Jack T. Smith                        

Jack T. Smith, Chairman and CEO

 

AGREED:

 

/s/ William O. Hunt

William O. Hunt

Date: April 23, 2003